Name: Commission Regulation (EC) No 828/98 of 20 April 1998 closing an invitation to tender for the supply of cereals as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  economic policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 117/921. 4. 98 COMMISSION REGULATION (EC) No 828/98 of 20 April 1998 closing an invitation to tender for the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas, by Regulation (EC) No 711/98 (2), the Commis- sion issued an invitation to tender for the supply of cereals as food aid; whereas the conditions of the supply, as regards lot C should be reviewed and the invitation to tender for this lot should consequently be closed, HAS ADOPTED THIS REGULATION: Article 1 For lot C of the Annex to Regulation (EC) No 711/98 the invitation to tender is closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 98, 31. 3. 1998, p. 34.